Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frank Prempeh, a native and citizen of Ghana, petitions for review of an order of the Board of Immigration Appeals denying his motion to reconsider its affirmance of the Immigration Judge’s decision finding his asylum application untimely and denying his request for withholding of removal. Upon review of the administrative record and Prempeh’S' claims, we find no abuse of discretion in the denial of reconsideration. See Narine v. Holder, 559 F.3d 246, 249 (4th Cir.2009). We accordingly deny the petition for review. See In re: Prempeh *121(B.I.A. Feb. 2, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.